Name: Commission Regulation (EC) No 524/96 of 26 March 1996 fixing the compensation for Community bananas marketed in 1995 and the unit amount of the advance for 1996 and derogating from Regulation (EEC) No 1858/93 as regards the time limit for payment of the balance of the aid
 Type: Regulation
 Subject Matter: agricultural policy;  accounting;  plant product;  marketing;  production
 Date Published: nan

 No L 77/ 14 EN Official Journal of the European Communities 27. 3 . 96 COMMISSION REGULATION (EC) No 524/96 of 26 March 1996 fixing the compensation for Community bananas marketed in 1995 and the unit amount of the advance for 1996 and derogating from Regulation (EEC) No 1858/93 as regards the time limit for payment of the balance of the aid Whereas, pursuant to Article 11 of Regulation (EEC) No 1858/93 , the rates to be used for converting advances and aid into national currency are the agricultural conversion rates in force on the first day of each marketing period for which the amounts are paid; Whereas two amounts should be fixed for the aid to be paid in respect of 1995; whereas the operative event for the conversion rate for the first two months of that year occurred prior to 1 February; whereas, as a result, when fixing the amount to be applied during that first period, a conversion rate incorporating the correcting factor 1,207509 should be used; Whereas, since all the data required were not available at the right time, the definitive compensation for 1995 could not be fixed in time to permit payment within the time limit laid down in Article 10 of Regulation (EEC) No 1858/93; whereas, therefore, a time limit of two months from the date of publication of this Regulation should be set for payment of the balance of the compensation; Whereas this Regulation must enter into force on the day of its publication to achieve its full effects; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 12 (6) and Article 14 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 12 and Article 13 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1858/93 of 9 July 1993 (5), as last amended by Regulation (EC) No 796/95 (% lays down detailed rules for applying Regula ­ tion (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector, Whereas, pursuant to Article 12 of Regulation (EEC) No 404/93, the compensation is to be calculated on the basis of the difference between the flat-rate reference income from bananas produced and marketed within the Community and the average production income obtained on the Community market during the year in question; Whereas prices for bananas produced and marketed in the Community during 1995 were such that the average price for bananas delivered to the first port of unloading in the rest of the Community, less the average costs of transport fob, is lower than the reference income fixed in Article 2 (2) of Regulation (EEC) No 1858/93; whereas compensation should therefore be fixed for 1995; Whereas, moreover, the unit amounts of advances and securities covering bananas marketed during a given year depend on the aid paid in respect of the preceding year pursuant to Article 4 (2) of Regulation (EEC) No 1858/93 ; HAS ADOPTED THIS REGULATION: Article 1 1 . The compensation provided for in Article 12 of Regulation (EEC) No 404/93 for Community bananas covered by CN code ex 0803, excluding plantains, marketed fresh during 1995 shall be : (a) ECU 22,51 per 100 kg for the period January to February; (b) ECU 27,18 per 100 kg for subsequent periods.(') OJ No L 47, 25. 2. 1993, p . 1 . (2) OJ No L 349, 31 . 12. 1994, p . 105. (3) OJ No L 387, 31 . 12. 1992, p. 1 . ( ¦) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 170, 13 . 7. 1993, p. 5. 4 OJ No L 80, 8 . 4. 1995, p . 17. 2. The unit amount of the advance for Community bananas marketed from 1 January to 31 October 1996 27. 3 . 96 EN Official Journal of the European Communities No L 77/ 15 shall be ECU 19,03 per 100 kg. The security relating thereto shall be ECU 9,51 per 100 kg. Article 2 Notwithstanding Article 10 of Regulation (EEC) No 1858/93 , the competent authorities of the Member States shall pay the balance of the compensation for 1995 within two months of publication of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1996. For the Commission Franz FISCHLER Member of the Commission